Citation Nr: 0509580	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a right shoulder strain.

2.  Entitlement to an initial rating in excess of 30 percent 
for a left shoulder strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right elbow strain.

4.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a right wrist injury.

5.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder.

6.  Entitlement to service connection for myopia.

7.  Entitlement to service connection for glaucoma.

8.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1998.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran's claims folder has since been 
transferred to the RO in St. Petersburg.

In February 2001 the matter was Remanded for special 
orthopedic examinations.  

In July 2003 the matter was Remanded again because the VA 
examiner failed to provide normal ranges of motion for the 
disabilities on appeal, and did not provide an opinion 
regarding the veteran's range of motion when functional loss 
due to pain on use was considered.  The veteran was afforded 
a VA examination, however, the Board must Remand again for 
further development.  

As will be discussed in more detail below, the RO has not yet 
issued a Statement of the Case addressing the claims of 
service connection for myopia, glaucoma and asbestos 
exposure.  Accordingly, the Board does not yet have 
jurisdiction to address this claim and a remand to the RO for 
this action is necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The Board also notes that in the April 2003 Notice of 
Disagreement, the veteran indicated that he had not had an 
ear examination for close to five years, that he had head 
trauma, and had pain in his low back.  These issues were not 
addressed in the January 2003 rating decision; however, these 
complaints reference service-connected disabilities.  In the 
initial February 1999 rating decision, service connection for 
residuals of low back pain with degenerative disc disease was 
established and a 10 percent disability rating was assigned.  
Additionally, service connection for residuals concussion 
with headaches was established and a 10 percent disability 
rating was assigned.  In a February 2001 Board decision, 
entitlement to a compensable evaluation for bilateral hearing 
loss was denied.  As such, in the April 2003 Notice of 
Disagreement, the veteran may have been requesting increased 
disability ratings for these service-connected disabilities.  
The RO should address these claims accordingly.

Finally, in the July 2003 Board Decision and Remand, the 
undersigned referenced that the veteran's representative had 
raised the issue of entitlement to a total rating based on 
individual unemployability, and it was referred to the RO for 
appropriate action.  There is no indication that the RO has 
taken appropriate action as instructed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As referenced in the introduction portion, on November 9, 
2000, the President signed into law the VCAA, which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Although the veteran has been informed of the enactment of 
the VCAA in Supplemental Statements of the Case and has been 
provided with the pertinent statutory provisions, there is no 
indication that the RO has ever issued a VCAA letter to the 
veteran regarding the claims in appellate status or any other 
claims for compensation.  The RO should issue a VCAA letter 
to the veteran in compliance with Quartuccio, and the recent 
United States Court of Appeals for Veteran Claims' decision, 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that since the initial February 1999 rating 
decision, several other rating decisions have been issued 
regarding the issues on appeal and other claims.  The 
February 1999 rating decision granted service connection 
regarding the issues on appeal and other disability claims, 
and disability ratings were assigned.  The rating decision 
also included the denial of claims of service connection for 
myopia, glaucoma and asbestos exposure.  The veteran 
submitted a Notice of Disagreement in March 1999, and did not 
reference the denied service connection claims.  
Subsequently, however, a Statement of the Case was issued by 
the RO and these service connection issues were included.  
The veteran's VA Form 9 indicated that he wished to appeal 
all of the issues listed on the Statement of the Case, which 
included the three service connection claims.  The veteran's 
case was certified to the Board, however, it is unclear 
whether the service connection claims were certified.  In any 
event, in the February 2001 Board Decision and Remand, these 
issues were not listed nor were they addressed.  
Subsequently, in August 2001 the RO issued correspondence to 
the veteran requesting the veteran confirm whether he 
intended to appeal the claims of service connection, and 
indicated that his claims of service connection would be 
readjudicated due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In January 2003, the RO 
issued a rating decision denying the veteran's service 
connection claims.  In April 2003, the veteran submitted a 
Notice of Disagreement noting disagreement with the January 
2003 rating decision.  He referenced glaucoma, myopia and 
asbestos exposure.  To date, there is no indication that the 
RO has acknowledged this Notice of Disagreement nor has a 
Statement of the Case been issued as it pertains to the 
claims of service connection.  According to the Court, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

In February 2004, the veteran was afforded a VA examination.  
At the time of the examination, the veteran referenced 
treatment by a doctor in Jacksonville in the previous six to 
eight weeks.  The RO should contact the veteran to obtain the 
name and address of this Jacksonville doctor, and dates of 
treatment.  The RO should, then, obtain the identified 
treatment records from the medical provider.  The RO should 
also confirm that the file contains updated treatment records 
from the Naval Hospital Branch Clinic in Mayport, Florida, 
and any other medical providers identified by the veteran.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be asked to provide any 
evidence or information in his possession 
that he feels may be relevant to his 
appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

2.  The RO should issue a Statement of 
the Case to the veteran addressing the 
issues of entitlement to service 
connection for myopia, glaucoma and 
asbestos exposure.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim, as 
well as a discussion of the relevant 
provisions of the Veterans Claims 
Assistance Act of 2000.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2004).

3.  The RO should contact the veteran 
and obtain from him the name and 
address of the physician in 
Jacksonville, and the dates of 
treatments.  The RO should, then, take 
all necessary steps to obtain any 
treatment records identified by the 
veteran.  The RO should also confirm 
that updated treatment records have 
been obtained from all post-service 
medical providers.  If such efforts 
prove unsuccessful, documentation to 
that effect should be added to the 
claims file.

4.  The RO should then readjudicate the 
veteran's claims.  If the determinations 
of these claims remain unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.  Regarding the service 
connection claims, the case should be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




